Allowable Subject Matter
	Claims 1-20 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to the independent claims, the prior art of record fails to teach or suggest, either alone or in combination “a display substrate comprising a display area and a frame area surrounding at least part of the display area, wherein the display area comprises a first display area and a second display area, and a light transmittance of the first display area is greater than a light transmittance of the second display area;
the display area is provided with a plurality of pixel groups comprising a plurality of sub- pixels arranged along a first direction, and the plurality of sub-pixels comprise one or more first sub-pixels and one or more second sub-pixels; at least one of the plurality of pixel groups comprises a first sub-pixel group disposed in the first display area and a second sub-pixel group disposed in the second display area, and at least another of the plurality of pixel groups only comprises a second sub-pixel group disposed in the second display area; the first sub-pixel group comprises at least one first sub-pixel; the second sub-pixel group comprises at least one second sub-pixel; when multiple sub-pixels are provided in a same pixel group, the multiple sub-pixels are arranged at intervals along a second direction; the display area is provided with pixel circuits for driving the sub-pixels; the frame area is provided with one or more emission (EM) signal control circuits, and a number of output terminals of each EM signal control circuit is m, wherein m is an integer greater than 2; and each of the output terminals is electrically connected to at least part of the pixel circuits of the first sub-pixel group and/or the 
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SEJOON AHN/Primary Examiner, Art Unit 2628